EXHIBIT 10.4


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIS AGREEMENT by and between Journal Communications, Inc., a Wisconsin
corporation (the “Company”), and Steven J. Smith (the “Executive”) was
originally made as of the 8th day of February, 2005, and amended and restated as
of January 29, 2007 and December 8, 2007.


W I T N E S S E T H T H A T

        WHEREAS, the Company wishes to provide for the employment by the Company
of the Executive, and the Executive wishes to serve the Company and its
affiliates, in the capacities and on the terms and conditions set forth in this
Agreement.

        NOW, THEREFORE, it is hereby agreed as follows:  

        1. Term of Agreement and Employment Period. The Company shall employ the
Executive, and the Executive shall serve the Company, on the terms and
conditions set forth in this Agreement, commencing on the date of this
Agreement. Unless terminated earlier, as provided in Section 4 hereof, the term
of this Agreement will end on April 10, 2016, the Executive’s 66th birthday. The
Executive’s employment will not terminate solely by virtue of the expiration of
this Agreement, but the rights and obligations of the parties under this
Agreement will cease as of that date unless this Agreement shall have been
extended or renegotiated by mutual agreement of the parties. The term during
which the Executive is employed by the Company hereunder is hereafter referred
to as the “Employment Period.” Notwithstanding the foregoing, if a Change in
Control shall occur within two years prior to the expiration of the term of this
Agreement, the term of this Agreement and the Employment Period term shall
automatically be extended for a period of two years following the date of the
Change of Control. For purpose of this Agreement, the term “Change in Control”
shall mean the occurrence of any of the following events:

          (a)        individuals who, on the date of this Agreement, constitute
the Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the date of this Agreement and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “Person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 Act (the “1934 Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or


          (b)        any Person becomes a “Beneficial Owner” (such term for
purposes of this definition being as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of directors (the “Company Voting Securities”);
provided, however, that for purposes of this subsection (b), the following
acquisitions shall not constitute a Change in Control: (v) an acquisition
directly from the Company, (w) an acquisition by the Company or a Subsidiary of
the Company, (x) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company, (y) an
acquisition by a Person who as of December 31, 2006 was a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (d) below); or


--------------------------------------------------------------------------------

          (c)        any Person who> as of December 31, 2006 was a Beneficial
Owner, directly or indirectly, of 15% or more of the Company Voting Securities
becomes a Beneficial Owner, directly or indirectly, of 40% or more of the
Company Voting Securities>; provided, however, that for purposes of this
subsection (c), an acquisition directly from the Company shall not constitute a
Change in Control; or


          (d)        the consummation of a reorganization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or a Subsidiary (a “Reorganization”), or the sale or other
disposition of all or substantially all of the Company’s assets (a “Sale”) or
the acquisition of assets or stock of another entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding shares of common stock of the Company
(“Company Common Stock”) and outstanding Company Voting Securities immediately
prior to such Reorganization, Sale or Acquisition beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Reorganization, Sale or Acquisition
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets or stock
either directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (w) any Person who as of December 31, 2006 is a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, (x) the
Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of 20% or more of the total common stock or 20% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or


          (e)        approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


        2. Position and Duties.  

          (a)        During the Employment Period, the Executive shall serve as
Chairman of the Board of Directors and Chief Executive Officer of the Company,
in each case with such duties and responsibilities as are customarily assigned
to such positions, and such other duties and responsibilities not inconsistent
therewith as may from time to time be assigned to him by the Board of Directors
of the Company (the “Board”).


-2-

--------------------------------------------------------------------------------

          (b)        During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of his business time, attention and effort to the
business and affairs of the Company and its affiliates and, to the extent
necessary to discharge the responsibilities assigned to the Executive under this
Agreement, use the Executive’s reasonable best efforts to carry out such
responsibilities faithfully and efficiently. It shall not be considered a
violation of the foregoing for the Executive to serve on corporate, industry,
civic or charitable boards or committees, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company and its affiliates in accordance with this
Agreement.


        3. Compensation.  

          (a)       Base Salary. The Executive’s compensation during the
Employment Period shall be determined by the Board upon the recommendation of
the Compensation Committee (or other appropriate committee) of the Board,
subject to this Section 3. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) of not less than his
aggregate annual base salary from the Company and its affiliates as in effect
immediately before the date of this Agreement. The Annual Base Salary shall be
payable in accordance with the Company’s regular payroll practice for its senior
executives, as in effect from time to time. During the Employment Period, the
Annual Base Salary shall be reviewed for possible increase at least annually.
Any increase in the Annual Base Salary shall not limit or reduce any other
obligation of the Company under this Agreement. The Annual Base Salary shall not
be reduced after any such increase, and the term “Annual Base Salary” shall
thereafter refer to the Annual Base Salary as so increased.


          (b)       Incentive Compensation. During the Employment Period, the
Executive shall continue to participate in short-term incentive compensation
plans and long-term incentive compensation plans (the latter to consist of plans
offering stock options, restricted stock and other long-term incentive
compensation) offered by the Company and its present or future affiliates which
shall provide him with the opportunity to earn, on a year-by-year basis,
short-term and long-term incentive compensation (the “Incentive Compensation”).
The annual and long-term incentive target opportunities for the Executive will
be equal to or higher than the targets set for other senior executives of the
Company. Without limiting the foregoing, for a period of two years after the
occurrence of a Change in Control, the Executive’s target annual bonus
opportunity shall be no less than his target annual bonus opportunity for the
last full fiscal year prior to the effective date of the Change in Control.


          (c)       Other Benefits. In addition, and without limiting the
generality of the foregoing, during the Employment Period and thereafter as
applicable: (i) the Executive shall be entitled to participate in all applicable
incentive, savings and retirement plans, practices, policies and programs of the
Company and its affiliates to the same extent as other senior executives of the
Company, and (ii) the Executive and/or the Executive’s family, as the case may
be, shall be eligible for all applicable welfare benefit plans, practices,
policies and programs provided by the Company and its affiliates, other than
severance plans, practices, policies and programs but including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life insurance, group life insurance, accidental death and travel
accident insurance plans and programs, to the same extent as other senior
executives of the Company.


-3-

--------------------------------------------------------------------------------

          (d)       Perquisites. During the Employment Period, the Executive
shall be entitled to receive such perquisites as the Company may establish from
time to time which are commensurate with his position and at least comparable to
those received by other senior executives at the Company.


          (e)       Expense Reimbursement. The Company shall reimburse the
Executive for all reasonable and documented expenses incurred by the Executive
in the performance of the Executive’s duties under this Agreement and for a
period of one (1) year following any termination, reasonable office and
administrative support.


        4. Termination of Employment.  

          (a)       Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
The Company shall be entitled to terminate the Executive’s employment because of
the Executive’s Disability during the Employment Period. “Disability” means that
(i) the Executive has been unable, for a period of 180 consecutive business
days, to perform the Executive’s duties under this Agreement, as a result of
physical or mental illness or injury, and (ii) a physician selected or approved
by the Company has determined that it is either not possible to determine when
such inability to perform will cease or that it appears probable that such
inability will be permanent during the remainder of the Executive’s life. A
termination of the Executive’s employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Date.


          (b)       By the Company.  


          (i) The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. “Cause” means:


          A. the willful and continued failure of the Executive substantially to
perform the Executive’s duties under this Agreement (other than as a result of
physical or mental illness or injury), after the Board delivers to the Executive
a written demand for substantial performance that specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties; or


          B. illegal conduct or gross misconduct by the Executive, in either
case that is willful and results in material and demonstrable damage to the
business or reputation of the Company.


  No act or failure to act on the part of the Executive shall be considered
“willful”unless it is done, or omitted to be done, by the Executive in bad faith
or without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act or failure to act that is based upon
authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.


-4-

--------------------------------------------------------------------------------

          (ii) A termination of the Executive’s employment for Cause shall be
effected in accordance with the following procedures. The Company shall give the
Executive written notice (“Notice of Termination for Cause”) of its intention to
terminate the Executive’s employment for Cause, setting forth in reasonable
detail the specific conduct of the Executive that it considers to constitute
Cause and the specific provision(s) of this Agreement on which it relies, and
stating the date, time and place of the Special Board Meeting for Cause. The
“Special Board Meeting for Cause” means a meeting of the Board called and held
specifically for the purpose of considering the Executive’s termination for
Cause, that takes place not less than ten (10) and not more than twenty (20)
business days after the Executive receives the Notice of Termination for Cause.
The Executive shall be given an opportunity, together with counsel, to be heard
at the Special Board Meeting for Cause. The Executive’s termination for Cause
shall be effective when and if a resolution is duly adopted at the Special Board
Meeting for Cause by a majority vote of the entire membership of the Board,
excluding employee directors, stating that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in the Notice of
Termination for Cause, and that conduct constitutes Cause under this Agreement.


          (iii) A termination of the Executive’s employment without Cause shall
be effected in accordance with the following procedures. The Company shall give
the Executive written notice (“Notice of Termination without Cause”) of its
intention to terminate the Executive’s employment without Cause, stating the
date, time and place of the Special Board Meeting without Cause. The “Special
Board Meeting without Cause” means a meeting of the Board called and held
specifically for the purpose of considering the Executive’s termination without
Cause, that takes place not less than ten (10) and not more than twenty (20)
business days after the Executive receives the Notice of Termination without
Cause. The Executive shall be given an opportunity, together with counsel, to be
heard at the Special Board Meeting without Cause. The Executive’s termination
without Cause shall be effective when and if a resolution is duly adopted at the
Special Board Meeting without Cause by a majority vote of the entire membership
of the Board, excluding employee directors, stating that the Executive is
terminated without Cause.


          (c)        Good Reason.  


          (i) The Executive may terminate employment for Good Reason or without
Good Reason. “Good Reason” means:


          A. the assignment to the Executive of any duties inconsistent in any
respect with paragraph (a) of Section 2 of this Agreement, or any other action
by the Company that results in a diminution in the Executive’s position,
authority, duties or responsibilities, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from the Executive;


  B. any failure by the Company to comply with any provision of Section 3 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
that is not taken in bad faith and is remedied by the Company promptly after
receipt of notice thereof from the Executive;


-5-

--------------------------------------------------------------------------------

          C. any failure by the Company to comply with paragraph (c) of Section
9 of this Agreement; or


          E. any other substantial breach of this Agreement by the Company that
either is not taken in good faith or is not remedied by the Company promptly
after receipt of notice thereof from the Executive.


          Without limiting the foregoing, in the event a Change in Control shall
occur during the Employment Term, any termination of employment by the Executive
during the 30-day period immediately following the 6-month anniversary of the
Change in Control shall be deemed to be a termination for Good Reason for all
purposes of this Agreement. The foregoing sentence shall not apply if the Change
in Control is a management-led buy-out or similar going-private transaction in
which the Executive, or a group of which he is a member, participates as an
acquiror.


          (ii) A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination within six months of the event
constituting Good Reason, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. A termination of
employment by the Executive for Good Reason shall be effective on the fifth
business day following the date when the Notice of Termination for Good Reason
is given, unless the notice sets forth a later date (which date shall in no
event be later than thirty (30) days after the notice is given).


          (iii) A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company written notice of
the termination.


          (d)       Date of Termination. The “Date of Termination” means the
last day of the Employment Period, the date of the Executive’s death, the
Disability Effective Date, the date on which the termination of the Executive’s
employment by the Company for Cause or without Cause or by the Executive for
Good Reason is effective, or the later of the date on which the Executive gives
the Company notice of a termination of employment without Good Reason, as the
case may be, or such later date as is acceptable to the Board.


        5. Obligations of the Company upon Termination.

          (a)       By the Company other than for Cause or Disability; by the
Executive for Good Reason. If, during the Employment Period, (x) the Company
terminates the Executive’s employment, other than for Cause or Disability, or
(y) the Executive terminates employment for Good Reason,


          (i) the Company shall pay to the Executive in a lump sum in cash,
within 30 days after the Date of Termination, his Annual Base Salary through the
Date of Termination to the extent not theretofore paid; and


          (ii) the Company shall pay to the Executive in a lump sum in cash upon
the earlier of (a) a date no later than 30 days after the Executive’s death, or
(b) the first day of the seventh month following Executive’s “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986 (the
“Code”) and applicable regulations, without giving effect to any elective
provisions that may be available under such definition (“Separation from
Service”) the aggregate of the following amounts:


-6-

--------------------------------------------------------------------------------

          A. the product of (x) the Executive’s target annual incentive bonus
for the year in which the Date of Termination occurs (“Target Annual Bonus”) and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
(the “Prorata Current Year Bonus”); and


          B. a severance payment equal to 300% times the sum of (i) the
Executive’s Annual Base Salary and (ii) Target Annual Bonus; and


          (iii) the Company shall continue to provide, for thirty-six (36)
months after the Date of Termination (the “Welfare Benefits Continuation
Period”), the benefits set forth in paragraph (c) of Section 3 as if he had
remained employed by the Company pursuant to this Agreement throughout the
Welfare Benefits Continuation Period. To the extent any benefits described in
paragraph (c) of Section 3 cannot be provided pursuant to the plan or program
maintained by the Company for its executives, the Company shall provide such
benefits outside such plan or program at no additional cost (including without
limitation tax cost) to the Executive and his family. During any period when the
Executive is eligible to receive health and similar benefits under another
employer-provided plan, the benefits provided by the Company under this Section
5(a)(iii) may be made secondary to those provided under such other plan. During
the Welfare Benefits Continuation Period, (A) the benefits provided in any one
calendar year shall not affect the amount of benefits to be provided in any
other calendar year; (B) for all months after the initial 18 months of the
Welfare Benefits Continuation Period, the applicable monthly COBRA premium for
such group health benefits, determined in accordance with Code Section 4980B and
the regulations thereunder, shall be reimbursed to the Executive by the Company
as taxable compensation by including such amount in the Executive’s income in
accordance with applicable rules and regulations (such income shall be grossed
up as for taxes, as provided above); (C) the reimbursement of an eligible
taxable expense shall be made on or before December 31 of the year following the
year in which the expense was incurred; and (D) the Executive’s rights pursuant
to this Section 5(a)(iii) shall not be subject to liquidation or exchange for
another benefit; and


          (iv) all of the Executive’s equity or incentive awards outstanding on
the Date of Termination shall be treated as follows: (x) all time-based
restrictions on awards of restricted stock or unit awards shall lapse as of the
Date of Termination, (y) each such option or stock appreciation right shall be
fully vested and exercisable as of the Date of Termination and shall remain in
effect and exercisable through the end of its original term, without regard to
the termination of the Executive’s employment; and (z) any performance shares or
units shall be governed by the terms and conditions of the Company’s long-term
incentive plan under which they were awarded.


          The payments and benefits provided pursuant to this paragraph (a) of
Section 5 are intended as liquidated damages for a termination of the
Executive’s employment by the Company other than for Cause or Disability or for
the actions of the Company leading to a termination of the Executive’s
employment by the Executive for Good Reason, and shall be the sole and exclusive
remedy therefor.


-7-

--------------------------------------------------------------------------------

          (b)       Death. If the Executive’s employment is terminated by reason
of the Executive’s death during the Employment Period, the Company shall pay to
the Executive’s designated beneficiaries (or, if there is no such beneficiary,
to the Executive’s estate or legal representative), any portion of the
Executive’s Annual Base Salary through the Date of Termination that has not yet
been paid and the Prorata Current Year Bonus.


          (c)       Disability. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, the Executive
shall be entitled to any potion of the Executive’s Annual Base Salary through
the Date of Termination that has not yet been paid, to the Prorata Current Year
Bonus, and to such other, nonduplicative benefits as may be provided by the
Company’s current disability program. The Prorata Current Year Bonus shall be
paid to the Executive or the Executive’s estate or beneficiary, as applicable,
in a lump sum in cash upon the earlier of (i) a date no later than 30 days after
the Executive’s death, or (ii) the first day of the seventh month following the
Executive’s Separation from Service.


          (d)       By the Company for Cause; By the Executive Other than for
Good Reason; End of the Employment Period. If the Executive’s employment is
terminated at the end of the Employment Period or by the Company for Cause
during the Employment Period or if the Executive voluntarily terminates
employment during the Employment Period other than for Good Reason, the Company
shall pay to the Executive any portion of the Executive’s Annual Base Salary
through the Date of Termination that has not yet been paid and the Company shall
have no further obligations under this Agreement, except as specified in Section
6 below.


        6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliates for which
the Executive may qualify, nor shall anything in this Agreement limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliates relating to subject matter
other than that specifically addressed herein. Vested benefits and other amounts
that the Executive is otherwise entitled to receive under the Incentive
Compensation program, the Executive’s deferred compensation plan(s), or any
other plan, policy, practice or program of, or any contract or agreement with,
the Company or any of its affiliates on or after the Date of Termination shall
be payable in accordance with the terms of each such plan, policy, practice,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.

        7. Full Settlement. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement.

        8. Non-Compete and Other Restrictions.  

          (a)        For purposes of this Section 8, the following definitions
apply:  


-8-

--------------------------------------------------------------------------------

          (i) “Company” means the Company and/or any one or more of its
affiliates that were within the Executive’s management responsibility, including
the responsibility of personnel reporting to the Executive, at any time within
two (2) years prior to the Executive’s termination.


          (ii) “Confidential Information” means information of the Company that
meets one or more of the following three conditions: (i) it has not been made
available generally to the public or to the trade or industry by the Company or
by another with the Company’s consent; (ii) it is related to, and useful or
valuable in, the current or anticipated business of the Company and its value
could be diminished by unauthorized disclosure or use; or (iii) it either has
been identified as confidential to the Executive by the Company (orally or in
writing) or it has been maintained as confidential from outside parties or is
recognized as intended for internal disclosure only. Confidential Information
includes but is not limited to strategic and other business plans and budgets,
non-public financial data and forecasts, know-how, research and development
programs, personnel information (including information about the identity,
responsibilities, competence, compensation and satisfaction of the Company’s
employees), information about planned or pending acquisitions or divestitures,
sales methods, customer lists, customer usages and requirements, customer
purchase histories, marketing programs, computer programs and other confidential
technical or business information or data.


          (iii) “Trade Secret” means information of the Company, including a
formula, pattern, compilation, program, device, method, technique or process,
that derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and that
is the subject of efforts to maintain its secrecy that are reasonable under the
circumstances.


          (b)        During employment with the Company, the Executive shall
preserve and protect Confidential Information from unauthorized use or
disclosure, and for a period of two (2) years after termination of such
employment, the Executive shall not use or disclose any Confidential Information
in connection with or to benefit any person, company or other enterprise
(including the Executive) which is engaged in or is planning to become engaged
in direct competition with the Company in any state of the United States of
America where, at the time this Agreement is to be enforced, the Company is
engaged, or has demonstrable plans to engage that were known to the Executive
during employment, in substantial business activities.


          (c)        During employment with the Company, the Executive shall
preserve and protect Trade Secrets from unauthorized use or disclosure, and
after termination of such employment, the Executive shall not use or disclose
any Trade Secret indefinitely, or for so long as that Trade Secret remains a
Trade Secret under applicable law.


          (d)        The Executive agrees that, at all times during the term of
employment hereunder, and for a period ending two (2) years following the Date
of Termination for any reason, the Executive will not directly or indirectly,
participate in or assist in, the organization, planning, preparation, ownership,
financing, management, operation or control, nor have any beneficial interest in
more than 5% of the equity, of any corporation, partnership, association or
other person or entity which directly competes or is planning to directly
compete with the Company with respect to the operations of the Company that were
within the Executive’s management responsibility, including the responsibility
of personnel reporting to the Executive, at any time within two (2) years prior
to the Executive’s termination (“Competitive Business”), if:


-9-

--------------------------------------------------------------------------------

          (i) said Competitive Business would utilize the Executive’s services
for the benefit of any broadcast, cable, print or other mass communications
media operations serving any Metropolitan Statistical Area, as that term is
defined by the United States Government, where during two (2) years preceding
the Executive’s termination and at the time this Agreement is to be enforced,
the Company is engaged, or has demonstrable plans to engage that were known to
the Executive during employment, in broadcast, cable, print or other mass
communications media operations; and


          (ii) Confidential Information acquired by the Executive during the two
(2) years preceding Executive’s termination would reasonably be expected to be
useful to the performance of the Executive’s duties in such employment.


          (e)        The Executive acknowledges that a duty of loyalty to the
Company and a duty to protect the Company’s confidential information are imposed
upon Executive by law, including section 134.90 of the Wisconsin Statutes.


          (f)        For a period of two (2) years following the Date of
Termination, the Executive agrees not to solicit or induce, or to assist anyone
else in soliciting or inducing, directly or indirectly, any employee of the
Company who was supervised by the Executive, or about whom the Executive
obtained any Confidential Information, during the last two (2) years of the
Executive’s employment by the Company, to terminate their employment with the
Company or to accept employment with a Competing Business. This provision is not
intended to restrict the employment opportunities of any employees of the
Company who seek employment with a Competitive Business without any solicitation
or inducement by the Executive.


          (g)        The Executive acknowledges that the Company has disclosed
that the Company is now, and may be in the future, subject to duties to third
parties to maintain information in confidence and secrecy. By executing this
Agreement, the Executive consents to be bound by any such duty owed by the
Company to any third party.


          (h)        At the Date of Termination, or at any time upon the
Company’s request, the Executive shall deliver to the Company the original and
all copies of all documents, records and property of any nature whatsoever which
are in the Executive’s possession or control and which are the property of the
Company or which relate to the business activities, facilities or customers of
the Company, including any records, documents or property created by the
Executive in said capacity, The Executive agrees to attend an exit interview
upon termination of employment to ensure compliance with the terms of this
Agreement.


          (i)        For the period of two (2) years immediately following the
Date of Termination, the Executive will inform each new employer, prior to
accepting employment, of the existence of this Section 8 and provide that
employer with a copy of it. In addition, the Executive hereby authorizes the
Company to forward a copy of this Section 8 to any actual or prospective new
employer.


        9. Successors.  

-10-

--------------------------------------------------------------------------------

          (a)        This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.


          (b)        This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.


          (c)        The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean both
the Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.


        10. Miscellaneous.  

          (a)        This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.


          (b)        All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


  If to the Executive:  


  Steven J. Smith
Journal Communications, Inc.
333 West State Street
Milwaukee, WI 53203


  If to the Company:  


  Journal Communications, Inc.
333 West State Street
Milwaukee, WI 53203
Attention: Chief Financial Officer


  With a copy to:  


  Benjamin F. Garmer, III
c/o Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5367


  or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 10. Notices and communications
shall be effective when actually received by the addressee.


-11-

--------------------------------------------------------------------------------

          (c)        The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.


          (d)        Notwithstanding any other provisions of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.


          (e)        The Executive’s or the Company’s failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement (including, without limitation, the right of Executive to terminate
employment for Good Reason pursuant to paragraph (c) of Section 4 of this
Agreement) shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.


          (f)        The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void.


          (g)        This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and said counterparts shall
constitute but one and the same instrument.


        11. Arbitration.  

          (a)        The Company and the Executive agree that any dispute in
connection with this Agreement shall be settled by binding arbitration conducted
pursuant to the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (the “AAA”). Notwithstanding the foregoing, (i)
the assessment of legal fees and related costs of such arbitration incurred by
the Executive shall be governed by the provisions of Section 15 of this
Agreement; (ii) the arbitration shall be determined by a single arbitrator, not
a panel; (iii) both the Company and the Executive shall be permitted to seek
summary disposition prior to hearing; and (iv) the decision rendered by the
arbitrator shall be in writing and set forth findings of fact and conclusions of
law.


          (b)        The Executive agrees that his agreement to submit legal
disputes through binding arbitration, includes any claim for any liability or
obligation in any way related to this Agreement, for any expense, damage, or
losses he might claim based on, among other things, the following: (i) any
discipline, demotion, denied promotion, or discharge; (ii) any Company policy,
practice, contract or agreement; (iii) any tort or personal injury; (iv) any
policies, practices, laws or agreements governing the payment of wages,
commissions or other compensation; (v) any laws governing employment
discrimination including, but not limited to, Sections 1981, 1983 and Title VII
of the Civil Rights Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act, any state
laws or statutes (including, but not limited to, the Wisconsin Fair Employment
Act), and any ordinance or local authority; (vi) any laws or agreements that
provide for punitive, exemplary or statutory damages; and (vii) any laws or
agreements that provide for payment of attorney fees, costs or expenses.


-12-

--------------------------------------------------------------------------------

          (c)        The Company agrees that it too shall submit all legal
disputes that it may have against the Executive in any way related to this
Agreement for exclusive resolution through binding arbitration, and that the
resolution of the Executive’s legal dispute(s) through arbitration shall be
binding upon it.


          (d)        The Company and the Executive acknowledge and agree that
this Agreement does not apply to the following: (i) claims under any state
worker’s compensation law; (ii) claims under any state unemployment compensation
law; (iii) claims for injunctive relief that may otherwise be available at law
for the violation of any state trade secrets act or unfair competition law; or
(iv) any claim that by law may not be required to be resolved by binding
arbitration.


          (e)        The Company and the Executive acknowledge and agree that
damages awarded, if any, in any arbitration shall be limited to those damages
that are otherwise available at law.


          (f)        The Company and Executive acknowledge and agree that by
signing this Agreement, they release and waive any right either may have to
resolve their legal disputes (including employment disputes and claims of
discrimination or unlawful discharge) by filing a lawsuit in court, and to have
the potential opportunity of having their claim heard by a jury, and agree
instead that the disputes will be resolved exclusively through binding
arbitration. The Company and the Executive acknowledge that although the
Executive agrees to resolve the Executive’s legal dispute(s) exclusively through
binding arbitration, nothing in this Agreement shall be interpreted as
prohibiting the Executive from filing a charge of discrimination with an
appropriate administrative agency or participating in the investigation or
prosecution of such a charge by an appropriate administrative agency; however,
this Agreement does prohibit the Executive from seeking and recovering an award
on his own behalf through any administrative process.


        12. Effectiveness of Agreement. This Agreement is effective when
executed by the Company and the Executive in the signature spaces provided
below.

        13. Limitation of Benefits.

          (a)        Notwithstanding anything in this Agreement to the contrary,
in the event it shall be determined that any benefit, payment or distribution by
the Company to or for the benefit of the Executive (whether payable or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then the aggregate present value of the Payments shall
be reduced (but not below zero) to an amount expressed in present value that
maximizes the aggregate present value of the Payments without causing the
Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Company because of Section 280G of the Code (the “Reduced
Amount”). For purposes of this Section 13, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event it is necessary to
reduce the Payments, the Executive shall direct which Payments are to be
modified or reduced.


          (b)        All determinations required to be made under this Section
13, including whether an Excise Tax would otherwise be imposed, whether the
Payments shall be reduced, the amount of the Reduced Amount, and the assumptions
to be utilized in arriving at such determinations, shall be made by an
independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and the Executive (the “Determination
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that a Payment is due to be made, or such earlier time as is requested
by the Company. All fees and expenses of the Determination Firm shall be borne
solely by the Company. Any determination by the Determination Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
hereunder will have been unnecessarily limited by this Section 13
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Determination Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code, but no
later than December 31 of the year after the year in which the Underpayment is
determined to exist.


-13-

--------------------------------------------------------------------------------

          (c)        In the event that the provisions of Code Section 280G and
4999 or any successor provisions are repealed without succession, this Section
13 shall be of no further force or effect.”


        14. Code Section 409A.

          (a)        Notwithstanding anything in this Agreement to the contrary,
to the extent that any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable hereunder by reason of the Executive’s termination
of employment, such amount or benefit will not be payable or distributable to
the Executive by reason of such circumstance unless (i) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise. This provision does not prohibit
the vesting of any amount upon a termination of employment, however defined. If
this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “separation from service”
or such later date as may be required by Subsection 14(b) below.


          (b)        Notwithstanding anything in this Agreement to the contrary,
if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
Separation from Service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):


          (i) if the payment or distribution is payable in a lump sum, the
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Executive’s death or the
first day of the seventh month following the Executive’s Separation from
Service; and


-14-

--------------------------------------------------------------------------------

          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following the Executive’s Separation from
Service will be accumulated and the Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Executive’s death or the first day of the seventh month following the
Executive’s Separation from Service, whereupon the accumulated amount will be
paid or distributed to the Executive and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


          For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board of Directors or a
committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Agreement.


        15. Costs of Enforcement. The Company shall reimburse the Executive, on
a current basis, up to $200,000 per year (not to exceed two years) for
reasonable legal fees and related expenses incurred by the Executive in
connection with this Agreement, including without limitation, (i) such fees and
expenses, if any, incurred by the Executive in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit hereunder, or (ii) such fees and expenses, if
any, incurred by the Executive in contesting or disputing any termination of
Executive’s employment, or the Executive’s seeking to obtain or enforce any
right or benefit provided by this Agreement, in each case, regardless of whether
or not the Executive’s claim is upheld by an arbitral panel or a court of
competent jurisdiction; provided, however, the Executive shall be required to
repay to the Company any such amounts to the extent that an arbitral panel or a
court issues a final and non-appealable order, judgment, decree or award setting
forth the determination that the position taken by the Executive was frivolous
or advanced by the Executive in bad faith. The amount reimbursable by the
Company under this Section 15 in any one calendar year shall not affect the
amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense shall be within five business days after delivery of the
Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in any event no later than December 31 of the year after the year in which
the expense was incurred. The Executive’s rights pursuant to this Section 15
shall expire at the end of five years after the date of termination and shall
not be subject to liquidation or exchange for another benefit.





-15-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board of Directors, the Company has
caused this Agreement, as amended and restated, to be executed in its name and
on its behalf.

JOURNAL COMMUNICATIONS, INC.

By:  /s/ Roger D. Peirce         Roger D. Peirce         Chair, Compensation
Committee

  EXECUTIVE

  /s/ Steven J. Smith Steven J. Smith









-16-